DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to applicant’s claim to the benefit of priority of the prior Japanese Patent Application No. 2020-87677, filed on May 19, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, 
The claim recites the limitation “identifying a corrected prediction value acquired by correcting the prediction value of a first target period based on the prediction value and a measured values of a second target period before the first target period”. However, the limitation could be interpreted in different ways which renders the claim indefinite:
The act of “identifying” is based on the prediction value and a measured values,
The act of “acquired” is based on the prediction value and a measured values, OR
The act of “correcting” is based on the prediction value and a measured values. Appropriate correction is required.
There is insufficient antecedent basis for “the prediction value of a first target period”, cited in the third limitation.
The claim recites “based on the prediction value and a measured values of a second target period before the first target period”, however, it is not clear which “prediction value”, “the prediction value” is referring to. Appropriate correction is required.
The claim recites the limitation “the other”, however, the metes and bounds of the limitation is not clear which renders the claim indefinite. 
There is insufficient antecedent basis for “the corrected prediction value corresponding to the first target period”.

As to claim 7, the claim recites similar limitations to claim 1, therefore claim 7 is also rejected under 112(b) for the same reason of claim 1.

As to the claim(s) that are dependent on claim(s) 1 or 7, the dependent claim(s) are also rejected under 112(b) for the same reason of their base claim(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salunke et al. (Pub. No.: US 20190373007 A1).
As to claim 1, Salunke teaches An anomaly detection method executed by a computer, the anomaly detection method comprising: 
identifying, for each of target periods, a prediction value to be a reference for determining whether an anomaly occurs in the target period (paragraph [0071], “upper limit”, teaches a prediction value); 
identifying a corrected prediction value acquired by correcting the prediction value of a first target period based on the prediction value and a measured values of a second target period before the first target period (paraph [0070], “lower limit” teaches a corrected prediction value); 
setting one of the prediction value and the corrected prediction value corresponding to the first target period as an upper limit value and the other as a lower limit value (paragraph [0070]); and 
determining whether the anomaly occurs in the first target period by using a reference defined by the upper limit value and the lower limit value (paragraph [0038]).  

As to claim 2, Salunke teaches wherein the anomaly detection method comprising acquiring the corrected prediction value by using correction coefficients calculated from ratios of the actually measured values to the prediction value of the second target period, or using correction values calculated from differences between the actually measured values and the prediction value of the second target period (paragraph [0062], “…If at least a threshold number or ratio (e.g., 50%) of the correlations are greater than a threshold value (e.g., 0.3), then a daily pattern is detected…”).  

As to claim 3, Salunke teaches wherein the anomaly detection method comprising: when the correction coefficients are used, calculating the correction coefficient by excluding a predetermined range including a maximum value of the ratios and a predetermined range including a minimum value of the ratios, and when the correction values are used, calculating the correction values by excluding a predetermined range including a maximum value of the differences and a predetermined range including minimum value of the differences (paragraph [0062], “…data may be aggregated by hourly granularity using the maximum observed value in the hour. The data may then be split into a list of time-series elements, with each element corresponding to one day and storing the maximum value for each hour of the corresponding day …”).  


As to claim 4, Salunke teaches wherein the anomaly detection method comprising: setting the reference within a normal range defined by an upper limit threshold value and a lower limit threshold value acquired for each of the prediction value and the corrected prediction value, determining anomaly detection by determining that no anomaly has occurred when the measured values are within the normal range, and determining that an anomaly has occurred when any of the measured values is not within the normal range (paragraph [0038], “…For example, the system may monitor a time-series signal carrying a sequence of metric values for data points that fall outside of an uncertainty interval defined by a baseline model. An alert may be triggered if at least one value falls outside the uncertainty interval to provide warning of anomalous behavior.”).    

As to claim 5, Salunke teaches wherein the anomaly detection method comprising identifying the normal range based on a difference between the prediction value and the corrected prediction value (paragraph [0066], “…The tolerance interval may be determined based on a set of residuals, where a residual is a difference between an expected value and an observed value...”).      

As to claim 6, Salunke teaches wherein the anomaly detection method comprising acquiring the corrected prediction value by referring a target period of a predetermined day of a previous week (paragraph [0014]).  

As to claim 7, Salunke further teaches a non-transitory computer-readable storage medium storing a program that causes a computer to execute a process (paragraph [0146]). Therefore, the limitations of claim 7 are substantially similar to claim 1. Please refer to claim 1 above.
As to claims 8-12, the claims are substantially similar to claims 2-6, respectively. Please refer to each respective claim above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teaches anomaly detection using an adaptive upper and lower thresholds/limits.
Kumar et al. (Pub. No.: US 20150281008 A1), fig. 5.
Padfield et al. (Pub. No.: US 20210203576 A1), figs. 1F and 4.
Zhan (Pub. No.: US 20160050132 A1), fig. 2.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Abdulkader M Alriyashi/            Primary Examiner, Art Unit 2447                                                                                                                                                                                                         5/21/2022